Case 9:18-cv-81352-KAM Document 31 Entered on FLSD Docket 03/19/2019 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 9:18-cv-81352-MARRA


  BLACKSTONE LABS, LLC,

                 Petitioner,

  vs.

  UNITED STATES OF AMERICA, et al.,

              Respondents.
  ___________________________________/

                                 UNITED STATES’ STATEMENT

         The Office of the United States Attorney for the Southern District of Florida and the United

  States Department of Justice, Consumer Protection Branch (the “government”) respectfully submit

  this statement in response to the Court’s Order regarding mootness (ECF No. 30). The government

  submits that the pending Petition for Return of Property (ECF No.1) is now an inappropriate

  vehicle for the Petitioner to obtain civil redress and should be dismissed.

         When a party that has filed a Rule 41(g) petition is itself indicted, any attempt to recover

  property must then occur in that criminal proceeding. Fed. R. Crim. P. 41(g). See DiBella v.

  United States, 369 U.S. 121, 131-132 (1962); Richey v. Smith, 515 F.2d 1239 (5th Cir. 1975) (a

  petition to exercise extraordinary equity jurisdiction requires Petitioner to prove it has no other

  adequate remedy at law).       Petitioner’s argument for extraordinary equity jurisdiction was

  specifically premised on the lack of criminal charges or proceeding against the Petitioner. ECF

  No. 1 at 4-5 (“When no criminal proceeding is pending, . . . a Rule 41(g) motion is treated as a

  civil action in equity.” (citing United States v. Dean, 80 F.3d 1353, 1542 (11th Cir. 2005)). The




                                                   1
Case 9:18-cv-81352-KAM Document 31 Entered on FLSD Docket 03/19/2019 Page 2 of 3



  recently unsealed Indictment provides Petitioner with an adequate remedy at law. See Indictment,

  (ECF No. 1), United States v. Phillip Braun, Blackstone Labs, et al., 19-80030-CR-WPD.

         For the foregoing reasons, the Court should dismiss the Petition.

  Dated: March 19, 2019

                                              Respectfully submitted,

                                              ARIANA FAJARDO ORSHAN
                                              UNITED STATES ATTORNEY

                                              JOSEPH H. HUNT
                                              ASSISTANT ATTORNEY GENERAL
                                              CIVIL DIVISION
                                              U.S. DEPARTMENT OF JUSTICE


                                                      /s/ Alistair Reader
                                              ALISTAIR F. A. READER
                                              Court ID A5502377
                                              DAVID A. FRANK
                                              Court ID A5500486
                                              Trial Attorneys
                                              Consumer Protection Branch
                                              U.S. Department of Justice
                                              P.O. Box 386
                                              Washington, D.C. 20044
                                              (202) 353-9930
                                              Alistair.F.Reader@usdoj.gov
                                              (202) 307-0061
                                              David.Frank@usdoj.gov




                                                  2
Case 9:18-cv-81352-KAM Document 31 Entered on FLSD Docket 03/19/2019 Page 3 of 3



                                 CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing was served by ECF and
  email on March 19, 2019 on all counsel or parties of record on the Service List below.

                BENEDICT P. KUEHNE
                Florida Bar No. 233293
                MICHAEL T. DAVIS
                Florida Bar No. 63374
                KUEHNE DAVIS LAW, P.A.
                100 S.E. 2nd St., Suite 3550
                Miami, FL 33131-2154
                Attorneys for Petitioner
                Blackstone Labs, LLC
                ben.kuehne@kuehnelaw.com
                mdavis@kuehnelaw.com
                efiling@kuehnelaw.com

                                                             /s/ Alistair Reader




                                                 3
